United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Billings, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0191
Issued: June 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 3, 2017 appellant filed a timely appeal from a June 1, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated April 14, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely filed pursuant to 5 U.S.C. § 8124.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board is precluded from reviewing
evidence which was not before OWCP at the time it issued its final decision. Thus, the Board is precluded from
reviewing the new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 25, 2016 appellant, then a 61-year-old housekeeping aid, filed a traumatic
injury claim (Form CA-1) alleging that on February 10, 2016, while in the performance of duty,
packs of sheets fell off a rack, hit him in the back of his neck and head, and caused his face to hit
a metal hamper. He claimed injury to his neck and teeth. The employing establishment
controverted the claim alleging that appellant was intoxicated at the time of the incident. Appellant
stopped work February 10, 2016 and returned to work February 12, 2016.
On March 9, 2016 OWCP received a February 15, 2016 statement from M.P.3 and a
February 25, 2016 statement from appellant.
By development letter dated March 11, 2016, OWCP advised appellant of the deficiencies
in his claim and requested additional factual and medical evidence. Appellant was afforded 30
days to submit the requested evidence and respond to OWCP’s questionnaire.
OWCP received a March 16, 2016 statement from C.H., a coworker, but no medical
evidence was received.
By decision dated April 14, 2016, OWCP accepted that the February 10, 2016 incident
occurred as alleged, but denied the claim finding that the medical component of fact of injury had
not been established. Specifically, it indicated that no medical evidence had been received.
On August 12, 2016 OWCP received additional evidence from appellant.
In a February 3, 2017 letter, appellant stated: “in my recent appeal concerning the
workmans comp case, I am asking for a verbal/oral consultation.” He noted that he had limited
education or understanding of dental treatment and therefore wanted to designate a representative,
Gay Feeney, to sit in on the hearing and speak on his behalf.
In an April 20, 2017 telephone report (CA-110), appellant indicated that he submitted a
request for an oral hearing. OWCP informed him that there was no request for a hearing, only his
request for an oral consultation (dental).
On April 28, 2017 appellant telephoned OWCP and indicated that he was requesting an
oral hearing.
In an appeal request form dated April 19, 2017 and received by OWCP on May 4, 2017,
appellant requested an oral hearing before an OWCP hearing representative.
By decision dated June 1, 2017, a representative of OWCP’s Branch of Hearings and
Review denied appellant’s hearing request. She found that it was untimely filed and, after
exercising her discretion, further found that the issue in the case could equally well be addressed
through the reconsideration process.

3

M.P.’s position is unclear from the record.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his or her claim before a representative of the Secretary.4 Sections
10.617 and 10.618 of the federal regulations implementing this section of FECA provide that a
claimant shall be afforded a choice of an oral hearing or a review of the written record by a
representative of the Secretary.5 A claimant is entitled to a hearing or review of the written record
as a matter of right only if the request is filed within the requisite 30 days as determined by
postmark or other carrier’s date marking and before the claimant has requested reconsideration.6
Although there is no right to a review of the written record or an oral hearing if not requested
within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.7 Its procedures require that it exercise its
discretion to grant or deny a hearing when the request is untimely or made after reconsideration
under section 8128(a).8
ANALYSIS
A request for a hearing or review of the written record must be made within 30 days after
the date of the issuance of a final OWCP decision. Appellant’s hearing request was dated April 19,
2017 and received by OWCP on May 4, 2017, more than 30 days after the issuance of OWCP’s
April 14, 2016 decision. Because the hearing request date was more than 30 days after the date of
OWCP’s April 14, 2016 decision, the Board finds that the request was untimely filed and he was
not entitled to an oral hearing as a matter of right.9
The Board further finds that OWCP properly exercised its discretion in denying appellant’s
request for a hearing by determining that the issue in the case could be addressed equally as well
by requesting reconsideration and submitting new evidence relevant to the issue at hand.10 The
Board has held that the only limitation on OWCP’s authority is reasonableness and an abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.11 In this case, the evidence of record does not indicate that OWCP abused its
4

5 U.S.C. § 8124(b)(1).

5

20 C.F.R. §§ 10.616, 10.617.

6

Id. at § 10.616(a).

7

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

8
See R.T., Docket No. 08-0408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
9

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989).
10

M.H., Docket No. 15-0774 (issued June 19, 2015).

11

Daniel J. Perea, 42 ECAB 214, 221 (1990).

3

discretion in its denial of appellant’s request for an oral hearing. Accordingly, the Board finds that
OWCP properly denied his request for a hearing as untimely filed under section 8124.12
On appeal appellant contends that he was hurt on the job and that he has documented
everything. However, as previously noted, the Board does not have jurisdiction over the merits of
this claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely filed pursuant to 5 U.S.C. § 8124.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

R.P., Docket No. 16-0554 (issued May 17, 2016).

4

